Title: To Thomas Jefferson from Thomas Barclay, 18 December 1791
From: Barclay, Thomas
To: Jefferson, Thomas


Gibraltar, 18 Dec. 1791. He wrote to TJ on the 12th [i.e., 13th] and expected to reach Tangier on the 12th but was unable to sail because of unfavorable  weather conditions. Several letters from Morocco arrived three days ago that enable him to give an accurate account of recent events in that land.
Sometime before the late Emperor’s death on 11 Apr. 1790 he ordered Muley Slema, a younger son, to invest a sanctuary near Tetuan whither an older son, Muley Yezid, had fled to escape his father’s anger. After the Emperor died at Saffy, Muley Yezid left the sanctuary and was proclaimed his successor in the north as well as in the cities of Fez, Mequinez, and Morocco. To escape his brother’s wrath, Muley Slema took refuge in the sanctuary and remains there still.—Assuming the title of Mahomet El Mehedy El Yezid, the new Emperor appeared at Fez and Mequinez to put down a revolt against his rule and then returned to the north. When the people of the city of Morocco grew impatient at the Emperor’s absence, the governor of it proclaimed Muley Ischem, another son of the late Emperor, in his place. But Muley Ischem has since withdrawn from competion with his brother, lacking either civil or military ability, “and the only Event of Consequence that attended his momentary elevation, was the plundering of Morocco by the Mountaineers who appeared in Suport of his interest.”
The new Emperor held two audiences with foreign consuls at Tetuan shortly after leaving the sanctuary. On 21 Apr. 1790 he informed them that he intended to make war on all Christians except the English and the Russians and ordered the consuls of all other nations to leave in four months. Then on the following day he declared that he would remain at peace with all Christians except the Spaniards but added that peace with them was possible if they sent an ambassador to him, paid 250,000 dollars in duties on wheat that his father had allowed the Spanish consul general Mr. Salmon to export, and delivered 100 quintals of cochineal in accordance with a pledge made to the late Emperor. At the same time he put to death Attal, a Jewish financial agent for his father; the Talb Haudrania, a confidant of his father; L’Abbas, the commander of the force that had invested the sanctuary; Hassan, the Spanish vice-consul at Tetuan; and the Effendi—“and to shew his great detestation of the Spaniards, he ordered the hand of their great friend the Effendi to be nailed on the Door of the Consul’s house at Tangier, but the order was evaded and the hand nailed on a board that was placed near the [house].” Mr. Salmon arrived in the Bay of Tangier in a ship of war on 12 Aug. 1790, having been appointed Spanish minister to Morocco and bearing money and presents for the Emperor. After trying for six weeks to extract a pledge from the Emperor that he could return to his ship safely if peace negotiations between them failed, Salmon announced on 22 Sep. that he was sending ashore a boat “loaded with Some bulky items of Little value.” In the meantime, however, Salmon’s brother, the Spanish viceconsul, and the Fathers of Redemption residing in Tangier made their way to Salmon’s ship whereupon this ship and all Spanish vessels in the harbor set sail, driving one Moroccan cruiser ashore and capturing two others in full view of the Emperor. Salmon defended his actions by claiming that he already knew Spain had declared war on Morocco, but others allege that “Several people of great influence had been concerned in the Exportation of the wheat, and if the Duties had been actually paid by the Court of Spain, it would have brought about a restoration of property and other explanations of a very disagreeable nature.”—The Emperor immediately had the Basha of Tangier beheaded and replaced by Tahar Feunis. He then besieged Ceuta with 32,000 men but raised the siege on 17 Nov. after Spain disavowed Salmon’s conduct and restored the  captured cruisers. Thereafter he journeyed to Rabat “where he renewed most of the treaties made by his father, and dispatched Benothman to Madrid as ambassador with propositions of establishing peace upon certain conditions.”—As a result of Benothman’s mission, Spain shipped 84,000 dollars worth of naval stores to Tangier in July 1791. But this fell so far below the Emperor’s expectations that he renewed the siege of Ceuta on 18 Aug., causing Benothman to remain in Spain as a pensioner of the king. The siege was raised on 14 Sep., after which the governors of Ceuta and Tetuan agreed to a boundary line “between the Ceuta and the foot of Abila, beyond which neither the Spaniards or Moors Should pass on any pretence whatever.” Six weeks ago, the governor of Teutan having complained that this line was improperly drawn, the Emperor ordered him to demand an explanation from the Spanish. Accompanied by a party of horsemen, the governor held a meeting with a party of Spaniards in the course of which he shot and beheaded Captain Mendoça, a Spanish officer who had served as interpreter during the original boundary negotiations. Consequently, it is now believed that Spain will support Muley Slema’s “pretentions to the Crown” with money and vessels, “and an apprehension of this happening has induced the Emperor to send Francisco Chiappe to Spain.”
